Marshall, Justice.
This is the seventh appeal from the fifteenth contempt citation since these parties were divorced. See Berman v. Berman, 239 Ga. 443 (238 SE2d 27) (1977) and cits. Following remand to the trial court in Berman v. Berman, supra, the trial court has found appellant to be in wilful contempt for failing to pay $2,137.50 for special training and schooling of the parties’ minor children. The appellant appeals, arguing that the trial court abused its discretion in finding him in wilful contempt and, therefore, in awarding attorney fees to the appellee. We do not find that the trial court abused its discretion, either in finding the appéllant in wilful contempt or in awarding attorney fees to the appellee.
In addition, we find that this appeal has been taken for delay only, and we award the appellee 10% damages upon the judgment. Code Ann. § 6-1801; Maslia v. Maslia, 243 Ga. 44 (1979).

Judgment affirmed.


All the Justices concur.

Mitchell Gross, for appellant.
Harmon, Smith & Bridges, Archer D. Smith, III, John M. Letter, for appellee.